United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 08-2161
                                 ________________


Friends of Lake View School              *
District Incorporation No. 25 of         *
Phillips County; Henrietta Wilson,       *
individually and in her capacity as      *
an elected member of the Lake View       *
School Board of Directors, a             *
taxpayer, a patron, and next of          *
kin of Will Henry Kyle Wilson;           *
Linell Lewis, a Lake View School         *
District taxpayer and next of kin        *
of Linell Lewis, Trinell Lewis,          *      Appeal from the United States
and Shacoria Lewis; Dwight               *      District Court for the
Swanigan, a Lake View School             *      Eastern District of Arkansas.
District taxpayer; Connie L.             *
Burks-Wilkins, next of kin of            *
Theaurty Griffin, Raina Burks,           *
and Wayne Burks; Gussie Martin,          *
a resident, taxpayer, and patron,        *
                                         *
             Appellants,                 *
                                         *
      v.                                 *
                                         *
Mike Beebe,1 in his official             *
capacity as Governor of the              *



      1
      Mike Beebe became Governor of Arkansas on January 9, 2007, and is
automatically substituted for his predecessor, Governor Mike Huckabee. See Fed. R.
App. P. 43(c)(2).
State of Arkansas; Diana Julian,2      *
in her official capacity as            *
Interim Commissioner of the            *
Arkansas Department of                 *
Education; the Arkansas State          *
Board of Education, including          *
its individual members in their        *
official capacities; State of          *
Arkansas,                              *
                                       *
            Appellees.                 *
                                _______________

                            Submitted: April 14, 2009
                                Filed: August 25, 2009
                               ________________

Before WOLLMAN, MELLOY and GRUENDER, Circuit Judges.
                      ________________

GRUENDER, Circuit Judge.

      On May 28, 2004, the Arkansas State Board of Education ordered the
consolidation of the Lake View School District with the Barton-Lexa School District
under “Act 60,” a law enacted by the Arkansas General Assembly in its Second
Extraordinary Session of 2003.3 Act 60 required school districts with an “average


      2
       Diana Julian became Interim Commissioner of the Arkansas Department of
Education on July 1, 2009, and is automatically substituted for Kenneth James, the
former Commissioner of the Arkansas Department of Education. See Fed. R. App. P.
43(c)(2).
      3
      The student population of the former Lake View School District was composed
almost entirely of African-American students (163 African-American students
compared to one white student). Meanwhile, the student population of the former
Barton-Lexa School District was approximately 25 percent African-American and 75

                                        -2-
daily membership” of fewer than 350 students to be consolidated with or annexed by
another school district. After the Board’s consolidation order took effect, the
plaintiffs in this action (collectively, “Friends of Lake View”) sued the Governor of
Arkansas, the Commissioner of the Arkansas Department of Education, the Arkansas
State Board of Education, and the State of Arkansas, alleging numerous violations of
federal and state law. Friends of Lake View appeal the district court’s4 grant of the
defendants’ motion to dismiss. For the following reasons, we affirm.

I.    BACKGROUND

        On June 18, 2004, the Arkansas Supreme Court issued its opinion in Lake View
School District No. 25 v. Huckabee (Lake View 2004), 189 S.W.3d 1 (Ark. 2004), the
latest iteration in a series of cases dealing with the financing of public education in
Arkansas.5 The court had previously held that the state’s public education system did
not meet the requirements of the Arkansas Constitution, including the “absolute
duty . . . to provide an adequate education to each school child.” Lake View Sch. Dist.
No. 25 v. Huckabee (Lake View 2002), 91 S.W.3d 472, 495 (Ark. 2002). In Lake View
2004, the court found that the Arkansas General Assembly and the Arkansas
Department of Education had complied with the court’s order in Lake View 2002 by
taking significant remedial action. See Lake View 2004, 189 S.W.3d at 3-17.
Accordingly, the Arkansas Supreme Court released jurisdiction over the litigation and
ordered its mandate to issue. Id. at 17.



percent white. After the consolidation, the student population of the new Barton-Lexa
School District was approximately 38 percent African-American and 62 percent white.
      4
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
      5
       We refer to these cases collectively as “the Lake View litigation,” and to each
of the Arkansas Supreme Court’s opinions by year.

                                         -3-
      On October 25, 2004, Friends of Lake View sued in federal court, seeking
declaratory and injunctive relief, as well as damages, restitution, and attorney’s fees.
Although the complaint included eleven separate causes of action, the only claim that
Friends of Lake View address on appeal challenges the constitutionality of Act 60
under the Fourteenth Amendment.

       On June 9, 2005, the Arkansas Supreme Court recalled its mandate in the Lake
View litigation and appointed special masters to evaluate whether Governor Huckabee
and the other defendants had complied with the court’s previous orders. Lake View
Sch. Dist. No. 25 v. Huckabee (Lake View 2005), 220 S.W.3d 645, 646-47 (Ark.
2005). Thereafter, the district court denied Friends of Lake View’s motion for a
preliminary injunction to prevent the defendants from implementing Act 60. Friends
of Lakeview Sch. Dist. Incorporation No. 25 v. Huckabee, No. 2:04-cv-00184, slip op.
at 15 (E.D. Ark. Aug. 26, 2005). While both sides insisted that this action did not
involve the same issues as the state-court proceedings, the district court announced
that it would abstain from taking “further action” under the Younger doctrine,6
“pending completion of the proceedings before the Arkansas Supreme Court.” Id. at
14-16.

       The Arkansas Supreme Court stayed the issuance of its mandate until December
1, 2006. Lake View 2005, 220 S.W.3d at 657. On November 30, 2006, the court
stayed the issuance of its mandate for another 180 days. Lake View Sch. Dist. No. 25
v. Huckabee (Lake View 2007), 257 S.W.3d 879, 879 (Ark. 2007). Finally, on May
31, 2007, the Arkansas Supreme Court concluded that Arkansas’s “system of public-
school financing is now in constitutional compliance” and ordered its mandate to
issue. Id. at 883.




      6
       See Younger v. Harris, 401 U.S. 37 (1971).

                                          -4-
       On October 11, 2007, the district court “reopened” this case for the limited
purpose of “determining subject-matter jurisdiction and claim preclusion under the
Full Faith and Credit Statute [28 U.S.C. § 1738].” Friends of Lakeview Sch. Dist.
Incorporation No. 25 v. Huckabee, No. 2:04-cv-00184, 2007 WL 3005336, at *2
(E.D. Ark. Oct. 11, 2007). The defendants moved to dismiss for lack of subject-
matter jurisdiction under the Rooker-Feldman doctrine.7 The defendants argued in the
alternative that some of the claims raised in Friends of Lake View’s complaint were
barred by sovereign immunity and that other claims were barred by the preclusive
effect of the Lake View litigation before the Arkansas Supreme Court.

       On April 8, 2008, the district court granted the defendants’ motion to dismiss.
In lieu of issuing a full opinion, the district court adopted a “well-reasoned order”
issued by a different judge in a different case. Friends of Lakeview Sch. Dist.
Incorporation No. 25 v. Huckabee, No. 2:04-cv-00184, 2008 WL 961576, at *1 (E.D.
Ark. Apr. 8, 2008) (adopting Friends of Eudora Pub. Sch. Dist. v. Beebe, No. 5:06-cv-
00044, 2008 WL 828360 (E.D. Ark. Mar. 25, 2008)). Friends of Lake View appeal.



II.   DISCUSSION

       We review de novo a district court’s decision to grant a motion to dismiss.
Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir.), cert. denied, 555
U.S. ---, 129 S. Ct. 222 (2008). The reviewing court must accept as true all factual
allegations set out in the complaint. Hastings v. Wilson, 516 F.3d 1055, 1058 (8th Cir.
2008). An action may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil
Procedure if the complaint fails to state a claim upon which relief can be granted.
Schaaf, 517 F.3d at 549.


      7
       See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman, 460
U.S. 462 (1983).

                                         -5-
       At the outset, we note that Friends of Lake View object to the manner in which
the district court dismissed this action. To be sure, Friends of Eudora involved many
of the same issues that were raised in the present case, including the Rooker-Feldman
doctrine, issue and claim preclusion, failure to state a claim upon which relief can be
granted, and sovereign immunity. On the other hand, Friends of Eudora involved
different parties, different facts, a different procedural history, some different claims,
and some different arguments. As a result of those differences, some of the court’s
reasoning in Friends of Eudora was plainly inapplicable here.8 Nevertheless, we find
that a remand is not warranted in this instance because we may affirm the district
court’s grant of the defendants’ motion to dismiss “on any basis supported by the
record,” Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005) (citing Migliaccio v.
K-tel Int’l, Inc. (In re K-tel Int’l Inc. Sec. Litig.), 300 F.3d 881, 889 (8th Cir. 2002)).

       We turn next to the defendants’ argument that the district court lacked subject-
matter jurisdiction over this action due to the operation of the Rooker-Feldman
doctrine. The “basic theory” of the Rooker-Feldman doctrine is “that only the United
States Supreme Court has been given jurisdiction to review a state-court decision,” so
federal district courts generally lack subject-matter jurisdiction over “attempted
appeals from a state-court judgment.” 18B Charles Alan Wright et al., Federal
Practice and Procedure § 4469.1, at 97, 101 (2d ed. 2002); see Dornheim v. Sholes,
430 F.3d 919, 923 (8th Cir. 2005). The Supreme Court has made clear that the
Rooker-Feldman doctrine occupies a “narrow ground.” Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 544 U.S. 280, 284 (2005). More specifically, the Court held in
Exxon Mobil that the Rooker-Feldman doctrine “is confined to cases . . . brought by


      8
        For example, the court in Friends of Eudora held that the plaintiffs lacked
standing to challenge the constitutionality of Act 60 because the Eudora School
District was annexed by another school district under Arkansas’s fiscal distress
statutes. Friends of Eudora, 2008 WL 828360, at *4. Here, by contrast, the Lake
View School District was consolidated with (rather than annexed by) the Barton-Lexa
School District under Act 60 (rather than Arkansas’s fiscal distress statutes).

                                           -6-
state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced.” Id. And we have held that “the
Rooker-Feldman doctrine does not bar federal claims brought in federal court when
a state court previously presented with the same claims declined to reach their merits.”
Simes v. Huckabee, 354 F.3d 823, 830 (8th Cir. 2004); see also Riehm v. Engelking,
538 F.3d 952, 964-65 (8th Cir. 2008).

       Friends of Lake View do not claim to be aggrieved by the outcome of the Lake
View litigation; hence, this action is not an attempt to appeal from an adverse state-
court judgment. Friends of Lake View instead complain of injuries resulting from the
consolidation of the Lake View School District under Act 60. That fact alone would
seem to foreclose the defendants’ argument that the Rooker-Feldman doctrine applies.
See Exxon Mobil, 544 U.S. at 284; see also Riehm, 538 F.3d at 965.

       Still, the defendants contend that Friends of Lake View’s challenge to the
constitutionality of Act 60 was “raised, briefed, and rejected” in Lake View 2004, so
a federal judgment in favor of Friends of Lake View would effectively overrule the
Arkansas Supreme Court’s contrary decision.9 While the constitutionality of Act 60
does appear to have been raised and briefed in Lake View 2004 by the Lake View
School District, the Arkansas Supreme Court did not decide the issue one way or the
other. Instead, after noting that the Lake View School District had asked the court to
retain jurisdiction in order to declare Act 60 unconstitutional, Lake View 2004, 189
S.W.3d at 15, the court released jurisdiction and ordered its mandate to issue without
addressing the claim on the merits, id. at 15-17. This too would seem to foreclose the


      9
        We note that the Rooker-Feldman doctrine does not oust subject-matter
jurisdiction when a nonparty to a completed state-court proceeding later brings a
federal action. See Johnson v. De Grandy, 512 U.S. 997, 1006 (1994); Riehm, 538
F.3d at 965. The nonparty exception apparently does not apply in this case, however,
because Friends of Lake View have not disputed the defendants’ assertion that they
were joined as plaintiffs in the Lake View litigation.

                                          -7-
defendants’ argument that the Rooker-Feldman doctrine applies. See Simes, 354 F.3d
at 830; Riehm, 538 F.3d at 964-65.

       The defendants suggest, however, that the Arkansas Supreme Court implicitly
decided that Act 60 comported with the Fourteenth Amendment, since the court could
not otherwise have “determin[ed] that the State complied with its obligation to provide
Arkansas’s children with an adequate and substantially equal education.” But the
state’s obligation to provide an adequate and substantially equal education arises
under Article 14 of the Arkansas Constitution, not the Fourteenth Amendment to the
United States Constitution. See Lake View 2002, 91 S.W.3d at 495 (“[W]e conclude
that the clear language of Article 14 imposes upon the State an absolute constitutional
duty to educate our children . . . .); id. (“The critical point is that the State has an
absolute duty under our constitution to provide an adequate education to each school
child.”). Thus, the Arkansas Supreme Court’s determination that the state was in
substantial compliance with its obligations under state law says nothing about the
constitutionality of Act 60 under federal law. Moreover, the Arkansas Supreme
Court’s outright refusal to retain jurisdiction “to serve as a watchdog agency” or “a
brooding superlegislature,” Lake View 2004, 189 S.W.3d at 16, leaves no doubt that
the court did not decide, sub silentio, an important question of federal constitutional
law. Accordingly, we conclude that the Rooker-Feldman doctrine did not preclude
the district court from exercising subject-matter jurisdiction over this action.

       The defendants argue in the alternative that Friends of Lake View’s claims are
barred by the preclusive effect of the Lake View litigation before the Arkansas
Supreme Court. To address this argument we consider Arkansas law, for the Full
Faith and Credit Act provides that a state-court judgment must be given the “full faith
and credit” in federal courts that it would have in the state’s own courts. See 28
U.S.C. § 1738; see also Butler v. City of N. Little Rock, 980 F.2d 501, 503 (8th Cir.
1992) (citing Kremer v. Chem. Constr. Corp., 456 U.S. 461 (1982)). Arkansas courts



                                          -8-
recognize both issue preclusion, formerly known as collateral estoppel, and claim
preclusion, formerly known as res judicata.

       Issue preclusion “bars the relitigation of issues of law or fact actually litigated
by the parties in the first suit.” Williams v. Marlar (In re Marlar), 267 F.3d 749, 754
(8th Cir. 2001) (quoting Robinson v. Buie, 817 S.W.2d 431, 433 (Ark. 1991)). This
rule applies only if the relevant issue was previously “determined by a valid and final
judgment” and “the determination . . . [was] essential to the judgment.” State Office
of Child Support Enforcement v. Willis, 59 S.W.3d 438, 444 (Ark. 2001). As we
explained above, the Arkansas Supreme Court did not decide, explicitly or implicitly,
whether Act 60 violated the Fourteenth Amendment. It follows that Friends of Lake
View’s Fourteenth Amendment claim is not barred by issue preclusion.

        Claim preclusion “bars another action by the plaintiff or his privies against the
defendant or his privies on the same claim or cause of action,” provided that the
previous case or controversy resulted in “a valid and final judgment rendered on the
merits by a court of competent jurisdiction.” Marlar, 267 F.3d at 754 (quoting
Robinson, 817 S.W.2d at 432). This rule applies against a party “only when the party
had a fair and full opportunity to litigate the issue in question.” Huffman v. Alderson,
983 S.W.2d 899, 901 (Ark. 1998); see also 18 Wright et al., supra, § 4412, at 308 (“A
second action may be permitted, rejecting claim preclusion, if the plaintiff specifically
attempted to advance all theories in the first action but was rebuffed as to the matter
advanced in the second action.”). By 2004, the overriding question in the Lake View
litigation was whether the state defendants had complied with the Arkansas Supreme
Court’s previous orders, which required the court to determine whether the state was
in compliance with its obligation to provide an adequate and substantially equal
education under the Arkansas Constitution. This case, by contrast, involves a federal
cause of action and a federal constitutional claim, which the Arkansas Supreme Court




                                           -9-
simply did not address in the Lake View litigation. Thus, we are not convinced that
both cases involve “the same claim or cause of action.”10

       The defendants assert that Friends of Lake View’s Fourteenth Amendment
claim “could have and properly should have been raised” (and, presumably, decided)
in the Lake View litigation. But the defendants’ assertion depends on a false
premise—that “almost every aspect of the State’s public education system was
comprehensively litigated by the parties [in the Lake View litigation] and intensely
scrutinized by the Special Masters.” As we noted above, the Arkansas Supreme Court
declined to consider the constitutionality of Act 60 under the Fourteenth Amendment
and expressly rejected the parties’ invitation to retain jurisdiction and “serve as a
watchdog agency” or “a brooding superlegislature.” Lake View 2004, 189 S.W.3d at
16. We conclude that Friends of Lake View’s Fourteenth Amendment claim is not
barred by claim preclusion.

       The dispositive question therefore becomes whether the complaint in this action
stated a claim upon which relief can be granted. The only claim that Friends of Lake
View address on appeal challenges the constitutionality of Act 60 under the
Fourteenth Amendment. Consequently, Friends of Lake View have abandoned the
other state and federal claims raised in their complaint. See Fenney v. Dakota, Minn.




      10
        Even if it were merely “doubtful” whether this case involves the same claim
or cause of action as the Lake View litigation, Arkansas law instructs that claim
preclusion does not apply when “two actions rest upon different set[s] of facts.”
Hamilton v. Ark. Pollution Control & Ecology Comm’n, 969 S.W.2d 653, 657 (Ark.
1998) (quoting Thornbrough v. Barnhart, 340 S.W.2d 569, 571 (Ark. 1960)). Unlike
the Lake View litigation, which rested on the alleged noncompliance with state law
throughout the Arkansas public education system, this action rests on a discrete
event—the consolidation of the Lake View School District with the Barton-Lexa
School District under Act 60.

                                        -10-
& E. R.R., 327 F.3d 707, 712-13 (8th Cir. 2003).11 Regarding their Fourteenth
Amendment claim, Friends of Lake View make two principal arguments, both of
which are without merit.

       First, Friends of Lake View contend that Act 60 is subject to strict scrutiny
because education is a fundamental right under Arkansas law. But Arkansas law does
not control the level of scrutiny, since Friends of Lake View’s claim arises under the
Fourteenth Amendment. As Friends of Lake View acknowledge, the Supreme Court
has rejected the proposition that education is a fundamental right under the Fourteenth
Amendment, see San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 34-35
(1973), so we conclude that strict scrutiny review is not triggered merely because Act
60 affects public education.

        Second, Friends of Lake View contend that Act 60 is subject to strict scrutiny
because Act 60 is a racial classification. To this end, Friends of Lake View repeatedly
invoke the Supreme Court’s decision in Parents Involved in Community Schools v.
Seattle School District No. 1, 551 U.S. 701 (2007). There, the Court reviewed under
strict scrutiny student-assignment plans adopted by school districts in Seattle and
Louisville that classified students by race. See id. at 709-11, 718-20. Unlike the
student-assignment plans at issue in Parents Involved, however, Act 60 is facially
neutral: it classifies school districts (not persons) based on their average daily
membership, regardless of the racial composition of the districts’ student population.
Thus, Friends of Lake View’s almost exclusive reliance on Parents Involved is
misplaced.


      11
         Friends of Lake View seek to preserve their other claims by declaring that
they “will rely on pleading [sic] and motions filed below.” We find that this is
insufficient to overcome our general rule that “an issue not raised or briefed in this
court [is] waived.” See Berryhill v. Schriro, 137 F.3d 1073, 1075 n.2 (8th Cir. 1998)
(quoting Stephenson v. Davenport Cmty. Sch. Dist., 110 F.3d 1303, 1307 n.3 (8th Cir.
1997)).

                                         -11-
       A facially neutral law such as Act 60 is reviewed under strict scrutiny “only if
it can be proved that the law was ‘motivated by a racial purpose or object,’ or if it is
‘unexplainable on grounds other than race.’” Hunt v. Cromartie, 526 U.S. 541, 546
(1999) (internal citation omitted) (quoting Miller v. Johnson, 515 U.S. 900, 913
(1995), and Shaw v. Reno (Shaw I), 509 U.S. 630, 644 (1993)). Friends of Lake View
do not identify (and we have not independently located) any factual allegations in the
complaint that might prove that the facially neutral classification scheme embodied
in Act 60 was motivated by a racially discriminatory purpose or that the scheme is
unexplainable on grounds other than race. Friends of Lake View did allege that the
defendants “knew” that most “African-American school districts” would be eliminated
through consolidation under Act 60. But in this context, an allegation of
disproportionate impact “is only relevant to the extent that it ‘reflects a discriminatory
purpose.’” Ricketts v. City of Columbia, 36 F.3d 775, 781 (8th Cir. 1994) (quoting
Washington v. Davis, 426 U.S. 229, 239 (1976)). Since a discriminatory purpose
requires “more than a mere ‘awareness of the consequences,’” id. (quoting Pers.
Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979)), Friends of Lake View’s
allegation of disproportionate impact is insufficient to state a claim upon which relief
can be granted.12

      12
         We have found nothing in the record to indicate that this is one of those
exceedingly rare cases in which “a clear pattern, unexplainable on grounds other than
race, emerges from the effect of the state action even [though] the governing
legislation appears neutral on its face,” Vill. of Arlington Heights v. Metro. Hous. Dev.
Corp., 429 U.S. 252, 266 (1977). Cf. Ricketts, 36 F.3d at 781 (“[I]n only a few cases,
where a facially neutral policy impacted exclusively against one suspect class and that
impact was unexplainable on neutral grounds, has the impact alone signalled a
discriminatory purpose.” (citing Gomillion v. Lightfoot, 364 U.S. 339 (1960); Yick Wo
v. Hopkins, 118 U.S. 356 (1886))). On the contrary, the Arkansas Department of
Education’s enrollment data for consolidated school districts show that Act 60 has
resulted in the consolidation of small, majority-white school districts as well as the
consolidation of small, majority-African-American school districts. See State of
Missouri ex rel. Nixon v. Coeur D’Alene Tribe, 164 F.3d 1102, 1107 (8th Cir. 1999)
(“Some materials that are part of the public record . . . may be considered by a court

                                          -12-
       Friends of Lake View also asserted that the selection of 350 students as the
cutoff for consolidation was “arbitrary” and that the defendants targeted the Lake
View School District for “destruction.” However, those are mere “labels and
conclusions.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). As we
recently noted in a case involving civil rights claims, “[w]hile a plaintiff need not set
forth ‘detailed factual allegations’ or ‘specific facts’ that describe the evidence to be
presented, the complaint must include sufficient factual allegations to provide the
grounds on which the claim rests.” Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th
Cir. 2009) (en banc) (internal citations omitted) (quoting Twombly, 550 U.S. at 555
& n.3, and Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)). Friends of Lake
View have failed to provide any viable grounds for a claim that Act 60 should be
reviewed under strict scrutiny notwithstanding its facial neutrality.

       Because Act 60 is a facially neutral law that does not infringe on a fundamental
right, we apply the rational basis test. See Weems v. Little Rock Police Dep’t, 453
F.3d 1010, 1015-16 (8th Cir. 2006). On rational basis review, “the statute at issue
carries . . . a ‘strong presumption of validity.’” Knapp v. Hanson, 183 F.3d 786, 789
(8th Cir. 1999) (quoting FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 314 (1993)).
The reviewing court must uphold the challenged law “if the classification drawn by
the statute is rationally related to a legitimate [governmental] interest.” Crum v.
Vincent, 493 F.3d 988, 994 (8th Cir. 2007) (alteration in original) (quoting Gilmore
v. County of Douglas, 406 F.3d 935, 939 (8th Cir. 2005)). To survive rational basis
review, “all that must be shown is ‘any reasonably conceivable state of facts that could
provide a rational basis for the classification,’” so “it is not necessary to wait for


in deciding a Rule 12(b)(6) motion to dismiss.”); accord Hall v. Virginia, 385 F.3d
421, 424 n.3 (4th Cir. 2004) (taking judicial notice of publicly-available data about
the voting-age population in reviewing the dismissal of a vote-dilution claim). As far
as we can tell, the defining characteristic of the school districts that have been
eliminated due to consolidation is the smallness of their student populations rather
than their racial composition.

                                          -13-
further factual development.” Knapp, 183 F.3d at 789 (quoting Beach Commc’ns, 508
U.S. at 313); see also Gilmore, 406 F.3d at 937 (“[W]hile we view facts alleged in the
complaint as true, we recognize that ‘a legislative choice . . . may be based on rational
speculation unsupported by evidence or empirical data.’” (quoting Carter v. Arkansas,
392 F.3d 965, 968 (8th Cir. 2004))).

       Act 60 survives rational basis review because the State of Arkansas has a
legitimate governmental interest in consolidating school districts to achieve economies
of scale and other efficiencies and the classification drawn between school districts
based on their average daily membership is rationally related to advancing that
interest.13 Accordingly, we affirm the dismissal of Friends of Lake View’s complaint
for failure to state a claim upon which relief can be granted.14


      13
         Friends of Lake View do not clearly distinguish between the Fourteenth
Amendment guarantees of due process and equal protection. Assuming that Friends
of Lake View premised their Fourteenth Amendment claim on both substantive due
process and equal protection, we need not address those issues separately because “[a]
rational basis that survives equal protection scrutiny also satisfies substantive due
process analysis.” Executive Air Taxi Corp. v. City of Bismarck, 518 F.3d 562, 569
(8th Cir. 2008) (citing Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 470
n.12 (1981), and Indep. Charities of Am., Inc. v. Minnesota, 82 F.3d 791, 798 (8th Cir.
1996)). Assuming that Friends of Lake View premised their Fourteenth Amendment
claim on procedural as well as substantive due process, they have abandoned the
claim’s procedural component by failing to make any meaningful argument on appeal
that the enforcement of Act 60 deprived them of procedural due process. See Chay-
Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).
      14
        We note that the defendants assert in conclusory fashion that “[a]ll of [Friends
of Lake View’s] claims against the Governor are barred by sovereign immunity
because they do not fall within the Ex parte Young exception.” Since we affirm the
dismissal of Friends of Lake View’s complaint, we need not decide whether Governor
Beebe (or any of the other defendants) would be entitled to claim sovereign immunity
under the Eleventh Amendment in regard to some or all of Friends of Lake View’s
claims.

                                          -14-
III.   CONCLUSION

       For the foregoing reasons, we affirm.
                        _____________________________




                                   -15-